Citation Nr: 0610059	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-00 646	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 2001 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Jackson, Mississippi 
(hereinafter RO).  
This decision, inter alia, granted service connection for 
PTSD and assigned a 30 percent rating.  The veteran appealed 
this rating, and the Board increased the rating to 50 percent 
in a September 2004 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In a September 2005 Order, the 
Court granted a Joint Motion for Partial Remand which vacated 
that part of the September 2004 Board decision that denied a 
rating in excess of 50 percent for PTSD.   


REMAND

The Joint Motion for Partial Remand indicated that the Board 
decision did not give adequate reasons for not awarding a 
higher evaluation for PTSD.  It was indicated that some of 
the criteria for a higher evaluation were present.  In order 
to comply with instructions of the Joint Motion, this case 
must be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC for the following development.  VA 
will notify the veteran if further action is required on his 
part.  

1.  Please send the veteran a corrective 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of determining the current severity of 
the veteran's service connected PTSD.  
The claims file must be made available to 
the examiner, and the reports from this 
examination must document that the 
pertinent clinical history contained 
therein was reviewed prior the 
examination.  The examiner should state 
whether the veteran's service-connected 
PTSD more nearly approximates a 
disability characterized by:

a. Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships; or

b. Occupational and social impairment 
with deficiencies in most areas, such as 
work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); or an inability to 
establish and maintain effective 
relationships; or

c. Total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
one's close relatives, occupation, or own 
name.

3.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

